 



EXHIBIT 10.1
EXECUTIVE EMPLOYMENT AGREEMENT
BETWEEN
LODGIAN, INC.
AND
JAMES A. MACLENNAN
MARCH 1, 2006

 



--------------------------------------------------------------------------------



 



EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (the “Agreement”) by and between Lodgian, Inc.
(the “Company”), and James A. MacLennan (“You” or “Your”)(collectively, the
“Parties”), is entered into and effective as of the 1st day of March, 2006 (the
“Effective Date”).1
     WHEREAS, the Company desires to employ You as Vice President of Finance,
and shall promote You to Executive Vice President and Chief Financial Officer
immediately after the Company files its 2005 Form 10-K with the Securities and
Exchange Commission, and You desire to accept said employment by the Company;
     WHEREAS, Your position is a position of trust and responsibility with
access to Confidential Information, Trade Secrets, and information concerning
employees and customers of the Company;
     WHEREAS, the Trade Secrets and Confidential Information, and the
relationship between the Company and each of its employees and customers are
valuable assets of the Company and may not be used for any purpose other than
the Company’s Business;
     WHEREAS, the Company has agreed to employ You in exchange for Your
compliance with the terms of this Agreement;
     WHEREAS, the Company and You desire to express the terms and conditions of
Your employment in this Agreement.
     NOW, THEREFORE, the Parties agree:
     1. Employment and Duties
          A. Position. The Company shall employ You initially as Vice President
of Finance, and shall promote You to Executive Vice President and Chief
Financial Officer immediately after the Company files its 2005 Form 10-K with
the Securities and Exchange Commission.
          B. Duties. You agree to perform all duties that are consistent with
Your position and that may otherwise be assigned to You by the Company from time
to time. The Company may increase or decrease Your duties in its discretion.
          C. Reporting. You shall report directly to the Chief Executive Officer
of the Company.
          D. Devotion of Time. You agree to (i) devote all necessary working
time required of Your position, (ii) devote Your best efforts, skill, and
energies to promote and advance the business and/or interests of the Company,
and (iii) fully perform Your obligations under this Agreement. During Your
employment, You shall not render services to any other
 

1 Unless otherwise indicated, all capitalized terms used in this Agreement are
defined in the “Definitions” section attached as Exhibit A. Exhibit A is
incorporated by reference and is included in the Definition of “Agreement.”

 



--------------------------------------------------------------------------------



 



entity, regardless of whether You receive compensation, if such services shall
impede Your ability to perform Your duties for the Company. You may, however,
(A) engage in community, charitable, and educational activities, (B) manage Your
personal investments, and (C) with the prior written consent of the Company,
serve on corporate boards or committees, provided that such activities do not
conflict or interfere with the performance of Your obligations under this
Agreement or conflict with the interests of the Company.
          E. Company Policies. You agree to comply with the policies and
procedures of the Company as may be adopted and changed from time to time,
including those described in the Company’s employee handbook. If this Agreement
conflicts with such policies or procedures, this Agreement will control.
     2. Term. The term of this Agreement shall be for a period of one (1) year,
beginning on the Effective Date and ending on February 28, 2007 (the “Employment
Period”). Upon expiration of the Employment Period, this Agreement will
automatically renew for a one (1) year period (each a “Renewal Period”), unless
either Party notifies the other Party in writing at least ninety (90) days prior
to the end of the Employment Period or the Renewal Period that the Agreement
will not be renewed (the “90-Day Notice Period”). If this Agreement is renewed
in accordance with this Section, each Renewal Period shall be included in the
definition of “Employment Period” for purposes of this Agreement. If this
Agreement is not renewed in accordance with this Section, then (i) Your
employment will terminate upon expiration of the Employment Period, and
(ii) this Agreement will no longer be in effect; provided, however, that the
restrictive covenants and all post-termination obligations contained in this
Agreement shall survive termination of this Agreement.
     3. Compensation.
          A. Base Salary. During the Employment Period, the Company will pay You
an annual minimum base salary (“Base Salary”) of $275,000.00, minus applicable
withholdings, in accordance with the Company’s normal payroll practices. Your
Base Salary may be increased at the Company’s discretion based upon Your
performance and the Company’s performance. Your Base Salary will be reviewed on
an annual basis.
          B. Incentive Compensation. During the Employment Period, You will be a
participant eligible to receive additional incentive compensation if Your
performance and the Company’s performance meets certain criteria established
from year to year as part of the Lodgian, Inc. Executive Incentive Plan
established by the Company’s Compensation Committee (the “Incentive Plan”) if
the Incentive Plan is adopted by the Company’s shareholders, and as the
Incentive Plan may be amended from time to time. The Incentive Plan is
incorporated by reference. Compensation provided to You pursuant to the
Incentive Plan will be paid pursuant to the terms of the Incentive Plan, and
will be subject to all applicable withholdings. Upon termination of Your
employment, Your entitlement to any compensation pursuant to the Incentive Plan
will be governed by the terms of the Incentive Plan.
          C. Restricted Stock Grant. On March 1, 2006, the Company will grant
You 35,000 shares of the Company’s common stock (the “Restricted Stock Grant”)
pursuant to the terms and conditions of the Restricted Stock Grant Certificate
(the “Restricted Stock Grant

 



--------------------------------------------------------------------------------



 



Certificate”) to be prepared by the Company and the Company’s 2002 Lodgian, Inc.
Stock Incentive Plan.
          D. Benefits Plans. During the Employment Period, You will be eligible
to participate in all benefit plans in effect for executives and employees of
the Company, subject to the terms and conditions of such plans.
          E. Vacation. During the Employment Period, You are entitled to four
(4) weeks paid vacation each year. In addition, You shall be entitled to
personal and/or sick days in accordance with the Company policies.
     4. Termination. This Agreement may be terminated by any of the following
events:
          A. The Company’s non-renewal of the Employment Period;
          B. Your death;
          C. Your disability which renders You unable to perform the essential
functions of Your job even with reasonable accommodation, as determined by the
Company in its sole discretion;
          D. Mutual written agreement between You and the Company;
          E. For Cause. For Cause shall mean a termination by the Company
because of any one of the following events:

  1.   Your willful refusal to follow the lawful direction of the CEO and/or the
person to whom You report or Your material failure to perform Your duties (other
than by reason of disability, as defined in Section 4C above), in either case,
only after You have been given written notice by the CEO and/or the person to
whom You report detailing the directives You have refused to follow or the
duties You have failed to perform and at least 30 days to cure;     2.   Your
material and willful failure to comply with Company policies as applied to
Company employees, only after You have been given written notice by the CEO
and/or the person to whom You report detailing the policies with which You have
failed to comply and at least 30 days to cure;     3.   Your engaging in any of
the following conduct:

  (i)   an act of fraud or dishonesty that materially harms the Company or its
affiliates,     (ii)   a felony or any violation of any federal or state
securities law or Your being enjoined from violating any federal or

 



--------------------------------------------------------------------------------



 



      state securities law or being determined to have violated any such law;  
  (iii)   willful or reckless misconduct or gross negligence in connection with
any property or activity of the Company and its subsidiaries and affiliates, and
successors;     (iv)   repeated and intemperate use of alcohol or illegal drugs
after written notice from the CEO and/or the person to whom You report;     (v)
  material breach of any of Your obligations under this Agreement (other than by
reason of physical or mental illness, injury, or condition), but only after You
have been given written notice of the breach by the CEO and/or the person to
whom You report and at least thirty (30) days to cure;     (vi)   becoming
barred or prohibited by the SEC from holding Your position with the Company;

  4.   Your resignation for other than Good Reason; or     5.   Your non-renewal
of the Employment Period.

          F. Your resignation for Good Reason; or
          G. Without Cause. Without Cause shall mean any termination of Your
employment by the Company which is not defined in sub-sections A-F above.
     5. Company’s Post-Termination Obligations
          A. If this Agreement terminates for the reason set forth in Section 4A
above and Section 6 below does not apply, then, upon expiration of the
Employment Period or Renewal Period, as applicable, the Company shall (i) pay
You a lump sum payment equal to seventy-five percent (75%) of Your then current
Base Salary; (ii) reimburse COBRA premiums for You under the Company’s major
medical group health plan on a monthly basis continuing for twelve (12) months,
(iii) pay You a Bonus, if any, to which You may be entitled under the Incentive
Plan, and (iv) accelerate the vesting of any stock-based compensation granted to
You by the Company (the “Stock”) so that You are immediately fully vested in the
Stock (sub-clauses (i) through (iv) collectively referred to as the “Non-Renewal
Separation Benefits”). The Company shall have no other obligations to You,
including under this Agreement, any Company policy, or otherwise. The
Non-Renewal Separation Benefits shall constitute full satisfaction of the
Company’s obligations under this Agreement. The Company’s obligation to provide
any separation benefits under this Agreement shall be conditioned upon Your
satisfaction of the following conditions (collectively, sub-clauses (i) through
(iii) below referred to as the “Separation Benefits Conditions”):

 



--------------------------------------------------------------------------------



 



  (i)   Execution and non-revocation of a Separation & Release Agreement in a
form prepared by the Company which includes, but is not limited to, Your
releasing the Company from any and all liability and claims of any kind;    
(ii)   Compliance with the restrictive covenants (Section 7D) and all
post-termination obligations, including, but not limited, the obligations
contained in this Agreement; and     (iii)   If You do not execute an effective
Separation & Release Agreement as set forth above, the Company will not provide
any separation benefits to You under this Agreement. The Company’s obligation to
provide any separation benefits set forth in this Agreement shall terminate
immediately upon any breach by You of any post-termination obligations to which
You are subject.

          B. If this Agreement terminates for the reason set forth in Section 4B
above, then the Company will: (i) pay Your estate (a) any unpaid Base Salary,
reimbursement of expenses incurred, and unused vacation days accrued prior to
the date of termination, to be paid within thirty (30) days after the date of
termination, and (b) other unpaid vested amounts or benefits under Company
compensation, incentive, and benefit plans, in accordance with the terms and
provisions of such compensation, incentive, and benefit plans, (ii) pay Your
estate a Bonus, if any, to which You may be entitled under the Incentive Plan,
(iii) accelerate the vesting of any Stock so that You are immediately fully
vested in the Stock, and (iv) grant Your estate shares of the Company’s common
stock, if any, to which You may have been entitled under the Incentive Plan
(sub-clauses (i) through (iv) collectively referred to as the “Death Separation
Benefits”). The Death Separation Benefits shall constitute full satisfaction of
the Company’s obligations under this Agreement. Your right to receive the Death
Separation Benefits under this Section 5B shall be subject to the Separation
Benefits Conditions set forth in Section 5A above. The Separation Benefits to be
provided under this Section 5B shall constitute full satisfaction of the
Company’s obligations under this Agreement, any Company policy, or otherwise.
          C. If this Agreement terminates for the reason set forth in Section 4C
above, then the Company will: (i) pay You (a) any unpaid Base Salary,
reimbursement of expenses incurred, and unused vacation days accrued prior to
the date of termination, to be paid within thirty (30) days after the date of
termination, and (b) other unpaid vested amounts or benefits under Company
compensation, incentive, and benefit plans, in accordance with the terms and
provisions of such compensation, incentive, and benefit plans, (ii) reimburse
COBRA premiums for You under the Company’s major medical group health plan on a
monthly basis continuing until the end of the Employment Period, (iii) pay You a
Bonus, if any, to which You may be entitled under the Incentive Plan,
(iv) accelerate the vesting of any Stock so that You are immediately fully
vested in the Stock, (v) grant You shares of the Company’s common stock, if any,
to which You may have been entitled under the Incentive Plan, and (vi) pay You
within thirty (30) days after the termination date a lump sum amount equal to
the difference, if any, between Your Base Salary and the compensation You
receive from the Company-provided short term disability benefits (to the extent
You elect to participate in such short-term disability benefit plan and are
eligible to receive such benefits) or, if applicable, Workers’ Compensation wage

 



--------------------------------------------------------------------------------



 



replacement benefits for up to six (6) months, or the date that Your
Company-provided long-term disability benefits commence (to the extent You elect
to participate in such long-term disability benefit plan and are eligible to
receive such benefits), whichever is shorter (sub-clauses (i) through
(vi) collectively referred to as the “Disability Separation Benefits”);
provided, however, that Your right to receive the Disability Separation Benefits
under this Section 5C shall be subject to the Separation Benefits Conditions set
forth in Section 5A above. The Disability Separation Benefits to be provided
under this Section 5C shall constitute full satisfaction of the Company’s
obligations under this Agreement, any Company policy, or otherwise.
          D. If this Agreement terminates for any of the reasons set forth in
Sections 4D or E above, then the Company will pay You all accrued but unpaid
wages, based on Your then current Base Salary, through the termination date. The
Company shall have no other obligations to You, including under this Agreement,
any Company policy, or otherwise; however, You shall continue to be bound by
Sections 7D and all other post-termination obligations to which You are subject,
including, but not limited to, the obligations contained in this Agreement. You
shall also not be entitled to any accelerated vesting of any Stock, or any
payment pursuant to the Incentive Plan or any other similar plans.
          E. If this Agreement terminates for any reason set forth in
Sections 4F or G above, then the Company shall (i) pay You a lump sum payment
upon your separation from service (as defined in Code §409A) with the Company
equal to Your then current Base Salary; (ii) reimburse Your COBRA premiums under
the Company’s major medical group health plan on a monthly basis for a period of
twelve (12) months, (iii) pay You a Bonus, if any, to which You may be entitled
under the Incentive Plan, and (iv) accelerate the vesting of any Stock so that
You are immediately fully vested in the Stock (collectively, the payments and
benefits set forth in the preceding sub-clauses (i) — (iv) to be referred to as
the “ Good Reason Separation Benefits”). The Good Reason Separation Benefits
shall constitute full satisfaction of the Company’s obligations under this
Agreement. Your right to receive the Good Reason Separation Benefits under this
Section 5E shall be subject to the Separation Benefits Conditions set forth in
Section 5A above. The Good Reason Separation Benefits to be provided under this
Section 5E shall constitute full satisfaction of the Company’s obligations under
this Agreement, any Company policy, or otherwise.
     6. Change of Control. If, within one hundred eighty (180) days after a
Change of Control, the Company or the successor entity to the Company notifies
You pursuant to Section 2 of this Agreement that the Agreement will not be
renewed, then, at the expiration of the Employment Period or Renewal Period, as
applicable, You shall receive the Good Reason Separation Benefits set forth in
Section 5E above; provided, however, that Your right to receive the Good Reason
Separation Benefits shall be subject to the Separation Benefits Conditions set
forth in Section 5A above. The Good Reason Separation Benefits to be provided
under this Section 6 shall constitute full satisfaction of the Company’s
obligations under this Agreement, any Company policy, or otherwise.
     7. Your Post-Termination Obligations.
          A. Return of Materials. Upon the termination of Your employment for
any reason or upon the Company’s request at any time, You will return to the
Company all of the

 



--------------------------------------------------------------------------------



 



Company’s property, including, but not limited to, computers, computer
equipment, office equipment, mobile phones, personal digital assistants (PDAs),
keys, passcards, calling cards, credit cards, confidential or proprietary lists
(including, but not limited to, customer, supplier, licensor, and client lists),
rolodexes, tapes, software, computer files, marketing and sales materials, and
any other property, record, document or piece of equipment belonging to the
Company. You will not (i) retain any copies of the Company’s property, including
any copies existing in electronic form, which are in Your possession, custody,
or control, or (ii) destroy, delete, or alter any Company property, including,
but not limited to, any files stored electronically without the Company’s prior
written consent. The obligations contained in this Section also apply to any
property which belongs to a third party, including, but not limited to, (i) any
entity which is affiliated or related to the Company, or (ii) the Company’s
customers, licensors, or suppliers.
          B. Set-Off. If You have any outstanding obligations to the Company
upon the termination of Your employment for any reason, You hereby authorize the
Company to deduct any amounts owed to the Company from Your final paycheck
and/or any amounts that would otherwise be due to You, including, but not
limited to, under Sections 5 or 6 above.
          C. Non-Disparagement. During Your employment and upon the termination
of Your employment with the Company for any reason, You will not make any
disparaging or defamatory statements, whether written or oral, regarding the
Company.
          D. Restrictive Covenants. You acknowledge that the restrictions
contained in this Section 7D are reasonable and necessary to protect the
legitimate business interests of the Company, and will not impair or infringe
upon Your right to work or earn a living after Your employment with the Company
ends.
               1. Trade Secrets and Confidential Information. You represent and
warrant that: (i) You are not subject to any legal or contractual duty or
agreement that would prevent or prohibit You from performing the duties
contemplated by this Agreement or otherwise complying with this Agreement, and
(ii) You are not in breach of any legal or contractual duty or agreement,
including any agreement concerning trade secrets or confidential information
owned by any other party.
               You agree that You will not: (i) use, disclose, or reverse
engineer the Trade Secrets or the Confidential Information for any purpose other
than the Company’s Business, except as authorized in writing by the Company;
(ii) during Your employment with the Company, use, disclose, or reverse engineer
(a) any confidential information or trade secrets of any former employer or
third party, or (b) any works of authorship developed in whole or in part by You
during any former employment or for any other party, unless authorized in
writing by the former employer or third party; or (iii) upon Your resignation or
termination (a) retain Trade Secrets or Confidential Information, including any
copies existing in any form (including electronic form), which are in Your
possession or control, or (b) destroy, delete, or alter the Trade Secrets or
Confidential Information without the Company’s written consent.
               The obligations under this Section 7D(1) shall: (i) with regard
to the Trade Secrets, remain in effect as long as the information constitutes a
trade secret under applicable

 



--------------------------------------------------------------------------------



 



law, and (ii) with regard to the Confidential Information, remain in effect
during the Restricted Period. The confidentiality, property, and proprietary
rights protections available in this Agreement are in addition to, and not
exclusive of, any and all other rights to which the Company is entitled under
federal and state law, including, but not limited to, rights provided under
copyright laws, trade secret and confidential information laws, and laws
concerning fiduciary duties.
               2. Non-Solicitation of Customers. During the Restricted Period,
You will not, directly or indirectly, solicit any Customer of the Company for
the purpose of selling or providing any products or services competitive with
the Business. The restrictions set forth in this Section 7.D.2 apply only to
Customers with whom You had Contact. Nothing in this Section 7.D.2 shall be
construed to prohibit You from soliciting any Customer of the Company for the
purpose of selling or providing any products or services competitive with the
Business: (i) which You never sold or provided while employed by the Company;
(ii) to a Customer that explicitly severed its business relationship with the
Company unless You, directly or indirectly, caused or encouraged the Customer to
sever the relationship; or (iii) which product line or service line the Company
no longer offers.
               3. Non-Recruit of Employees. During the Restricted Period, You
will not, directly or indirectly, solicit, recruit, or induce any Employee to
(i) terminate his or her employment relationship with the Company, or (ii) work
for any other person or entity engaged in the Business. The restrictions set
forth in this Section 7.D.3 shall apply only to Employees (a) with whom You had
Material Interaction, or (b) You, directly or indirectly, supervised.
               4. Non-Competition. During the Non-Competition Restricted Period,
You will not, on Your own behalf or on behalf of any person or entity engaged in
the Business, engage in or perform within the Territory any of the activities
which You performed, or which are substantially similar to those which You
performed for the Company. Nothing in this Agreement shall be construed to
prohibit You from performing activities which You did not perform for the
Company. The Parties acknowledge and agree that the covenant set forth in this
Section 7.D.4. shall not apply if Your employment terminates for the reason set
forth in Section 4.A. above.
               5. Non-Disclosure of Customer Information. During the Restricted
Period, You will not, except as authorized by the Company, divulge or make
accessible to any person or entity (i) the names of Customers, or (ii) any
information contained in a Customer’s accounts.
          E. Post-Employment Disclosure. During the Restricted Period, You shall
provide a copy of this Agreement to persons and/or entities for whom You work or
consult as an owner, partner, joint venturer, employee or independent
contractor.
     8. Injunctive Relief. You agree that if You breach Section 7 of this
Agreement: (i) the Company would suffer irreparable harm; (ii) it would be
difficult to determine damages, and money damages alone would be an inadequate
remedy for the injuries suffered by the Company, and (iii) if the Company seeks
injunctive relief to enforce this Agreement, You will waive and will not
(a) assert any defense that the Company has an adequate remedy at law with
respect to

 



--------------------------------------------------------------------------------



 



the breach, (b) require that the Company submit proof of the economic value of
any Trade Secret or Confidential Information, or (c) require the Company to post
a bond or any other security. Nothing contained in this Agreement shall limit
the Company’s right to any other remedies at law or in equity.
     9. Independent Enforcement. The covenants set forth in Section 7.D. of this
Agreement shall be construed as agreements independent of (i) any other
agreements, or (ii) any other provision in this Agreement, and the existence of
any claim or cause of action by You against the Company, whether predicated on
this Agreement or otherwise, regardless of who was at fault and regardless of
any claims that either You or the Company may have against the other, shall not
constitute a defense to the enforcement by the Company of the covenants set
forth in Section 7.D. of this Agreement. The Company shall not be barred from
enforcing the restrictive covenants set forth in Section 7.D. of this Agreement
by reason of any breach of (i) any other part of this Agreement, or (ii) any
other agreement with You.
     10. Severability. The provisions of this Agreement are severable. If any
provision is determined to be invalid, illegal, or unenforceable, in whole or in
part, the remaining provisions and any partially enforceable provisions shall
remain in full force and effect.
     11. Attorneys’ Fees. In the event of litigation relating to this Agreement,
the prevailing party shall be entitled to recover attorneys’ fees and costs of
litigation in addition to all other remedies available at law or in equity.
     12. Waiver. The Company’s failure to enforce any provision of this
Agreement shall not act as a waiver of that or any other provision. The
Company’s waiver of any breach of this Agreement shall not act as a waiver of
any other breach.
     13. Entire Agreement. This Agreement, including Exhibit A and the Incentive
Plan which are incorporated by reference, constitutes the entire agreement
between the Parties concerning the subject matter of this Agreement. This
Agreement supersedes any prior communications, agreements or understandings,
whether oral or written, between the Parties relating to the subject matter of
this Agreement. Other than terms of this Agreement, no other representation,
promise or agreement has been made with You to cause You to sign this Agreement.
     14. Amendments. This Agreement may not be amended or modified except in
writing signed by both Parties.
     15. Successors and Assigns. This Agreement shall be assignable to, and
shall inure to the benefit of, the Company’s successors and assigns, including,
without limitation, successors through merger, name change, consolidation, or
sale of a majority of the Company’s stock or assets, and shall be binding upon
You. You shall not have the right to assign Your rights or obligations under
this Agreement. The covenants contained in Section 7D of this Agreement shall
survive cessation of Your employment with the Company, regardless of who causes
the cessation or the reason for cessation.

 



--------------------------------------------------------------------------------



 



     16. Governing Law. Except as set forth in Section 20 below, the laws of the
State of Georgia shall govern this Agreement. If Georgia’s conflict of law rules
would apply another state’s laws, the Parties agree that Georgia law shall still
govern.
     17. No Strict Construction. If there is a dispute about the language of
this Agreement, the fact that one Party drafted the Agreement shall not be used
in its interpretation.
     18. Notice. Whenever any notice is required, it shall be given in writing
addressed as follows:

     
To Company:
  Lodgian, Inc.
 
  3445 Peachtree Rd., Suite 700
 
  Atlanta, Georgia 30326
 
  Attention: Senior Vice President and General Counsel
 
   
To Executive:
  James A. MacLennan
 
  325 9th Street, NE
 
  Atlanta, Georgia 30309

     Notice shall be deemed given and effective three (3) days after the deposit
in the U.S. mail of a writing addressed as above and sent first class mail,
certified, return receipt requested, or when actually received. Either Party may
change the address to which notices shall be delivered or mailed by notifying
the other party of such change in accordance with this Section.
     19. Consent to Jurisdiction and Venue. Except as set forth in Section 20
below, You agree that any claim arising out of or relating to this Agreement
shall be (i) brought in the Superior Court of Fulton County, Georgia, or
(ii) brought in or removed to the United States District Court for the Northern
District of Georgia, Atlanta Division. You consent to the personal jurisdiction
of the courts identified above. You waive (i) any objection to jurisdiction or
venue, or (ii) any defense claiming lack of jurisdiction or improper venue, in
any action brought in such courts.
     20. Arbitration. Except as provided below in this Section 20, all disputes
arising out of Your employment or the cessation of Your employment, including,
but not limited to, claims arising under or relating to this Agreement, claims
for breach of contract, tort, employment discrimination, retaliation, or
harassment, as well as any other statutory or common law claims, at law or in
equity, recognized under any federal, state, or local law shall be exclusively
resolved by final and binding arbitration under the Federal Arbitration Act, 9
U.S.C. § 1. Such claims shall be settled by final and binding arbitration
administered by the American Arbitration Association in accordance with its
National Rules for the Resolution of Employment Disputes, and judgment on the
award rendered by the arbitrator may be entered in any court having jurisdiction
thereof. The Company will pay all filing fees and arbitrator costs associated
with such arbitration.
          This arbitration provision shall not apply to any disputes or claims
relating to or arising out of unemployment, workers compensation, and/or the
restrictive covenants set forth in

 



--------------------------------------------------------------------------------



 




Section 7D of this Agreement, including, but not limited to, any claims for
equitable relief relating to such restrictive covenants. Any claims relating to
or arising out of Section 7D of this Agreement shall be governed by the laws of
the State of Georgia and shall be brought in a state or federal court of
competent jurisdiction in Georgia. You consent to the personal jurisdiction of
the state and/or federal courts located in Georgia. You waive (i) any objection
to jurisdiction or venue, or (ii) any defense claiming lack of jurisdiction or
improper venue, in any action brought in such courts.
     21. AFFIRMATION. YOU ACKNOWLEDGE THAT YOU HAVE CAREFULLY READ THIS
AGREEMENT, YOU KNOW AND UNDERSTAND ITS TERMS AND CONDITIONS, AND YOU HAVE HAD
THE OPPORTUNITY TO ASK THE COMPANY ANY QUESTIONS YOU MAY HAVE HAD PRIOR TO
SIGNING THIS AGREEMENT.
     IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of
the day and year first above written.

                  Lodgian, Inc.    
 
           
 
  By:   s/ Edward J. Rohling
 
   
 
      Edward J. Rohling    
 
      President and Chief Executive Officer    
 
           
 
  Date:   March 1, 2006    
 
                James A. MacLennan    
 
           
 
      s/ James A. MacLennan              
 
           
 
  Date:   March 1, 2006    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
DEFINITIONS

A.   “Business” shall mean the business of owning and operating hotels
including, but not limited to, full-service hotels which have food and beverage
operations and meeting spaces.

B.   “Change of Control” means (i) the sale, transfer, or other disposition of
eighty percent (80%) or more of the Company’s assets, or (ii) a sale of fifty
percent (50%) or more of the then outstanding voting stock of the Company in a
single transaction or a series of related transactions.

C.   “Confidential Information” means (a) information of the Company, to the
extent not considered a Trade Secret under applicable law, that (i) relates to
the business of the Company, (ii) possesses an element of value to the Company,
(iii) is not generally known to the Company’s competitors, and (iv) would damage
the Company if disclosed, and (b) information of any third party provided to the
Company which the Company is obligated to treat as confidential, including, but
not limited to, information provided to the Company by its licensors, suppliers,
or customers. Confidential Information includes, but is not limited to,
(i) future business plans, (ii) the composition, description, schematic or
design of products, future products or equipment of the Company or any third
party, (iii) communication systems, audio systems, system designs and related
documentation, (iv) advertising or marketing plans, (v) information regarding
independent contractors, employees, clients, licensors, suppliers, customers, or
any third party, including, but not limited to, customer lists compiled by the
Company, and customer information compiled by the Company, and (vi) information
concerning the Company’s or a third party’s financial structure and methods and
procedures of operation. Confidential Information shall not include any
information that (i) is or becomes generally available to the public other than
as a result of an unauthorized disclosure, (ii) has been independently developed
and disclosed by others without violating this Agreement or the legal rights of
any party, or (iii) otherwise enters the public domain through lawful means.

D.   “Contact” means any interaction between You and a Customer which (i) takes
place in an effort to establish, maintain, and/or further a business
relationship on behalf of the Company and (ii) occurs during the last year of
Your employment with the Company (or during Your employment if employed less
than a year).

E.   “Customer” means any person or entity to whom the Company has sold its
products or services, or solicited to sell its products or services.

F.   “Employee” means any person who (i) is employed by the Company at the time
Your employment with the Company ends, or (ii) was employed by the Company
during the last year of Your employment with the Company (or during Your
employment if employed less than a year).

G.   “Good Reason” shall exist if (i) the Company, without Your written consent,
(A) takes any action which results in the material reduction of Your then
current duties or

 



--------------------------------------------------------------------------------



 



    responsibilities, (B) reduces the benefits to which You are entitled on the
Effective Date, unless a similar reduction is made for other executive
employees, (C) commits a material breach of this Agreement, or (D) requires You
to relocate more than fifty (50) miles from the location of the Company’s home
office on the Effective Date; (ii) You provide written notice to the Company of
such action and provide the Company with thirty (30) days to remedy such action
(the “Cure Period”), (iii) the Company fails to remedy such action within the
Cure Period, and (iv) You resign within ten (10) days of the expiration of the
Cure Period. Good Reason shall not include any isolated, insubstantial or
inadvertent action that (i) is not taken in bad faith, and (ii) is remedied by
the Company within the Cure Period.

H.   “Material Interaction” means any interaction between You and an Employee
which relates or related, directly or indirectly, to the performance of Your
duties for the Company.

I.   “Non-Competition Restricted Period” means the time period during Your
employment with the Company, and for six (6) months after Your employment with
the Company ends.

J.   “Restricted Period” means the time period during Your employment with the
Company, and for two (2) years after Your employment with the Company ends.

K.   “Territory” means the fifteen (15) mile radius surrounding the Company’s
corporate office at 3445 Peachtree Rd., Suite 700, Atlanta, Georgia 30326.

L.   “Trade Secrets” means information of the Company, and its licensors,
suppliers, clients, and customers, without regard to form, including, but not
limited to, technical or nontechnical data, a formula, a pattern, a compilation,
a program, a device, a method, a technique, a drawing, a process, financial
data, financial plans, product plans, a list of actual customers, clients,
licensors, or suppliers, or a list of potential customers, clients, licensors,
or suppliers which is not commonly known by or available to the public and which
information (i) derives economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use, and
(ii) is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy.

 